DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to the claims presented in the Response After Final Rejection filed 08/27/2021 has been entered and the amended claims would be rejected for substantially the same reasons as the Final Rejection filed July 12, 2021. The objection to claims 25 – 34 as presented in the claim set filed 03/04/2021 for failing to comply with the requirements of 37 C.F.R. 1.1126, is hereby withdrawn. The amendment cancelled claims 23, 26, 35 and 36.

Continuation from PTOL-303 Advisory Action’s REQUEST FOR RECONSIDERATION/OTHER (section 12 in PTO-303)

The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

As indicated in the interview with Applicant's representative on 08/03/2021, the examiner agreed that the proposed amendment (“wherein the elastic modulus of the thermoset elastomer and of the flexible magnetic sheet material is less than 0.1 GPa”), 

As to Applicant’s argument regarding the Election/Restriction by Original presentation, Applicant argues that the withdrawal of claims 23, 26, 35 and 36 presented in the amendment filed 03/04/2021 was improper. This argument is moot, since Applicant cancelled claims 23, 26, 35-36 in the Response After Final Action filed 08/27/2021.

As to Applicant’s argument that, “Ruff fails to teach, "a flex layer consisting of a thermoset elastomer." Ruff merely teaches a flex layer comprising crossed-linked polyurethane but does not specifically teach a flex layer comprising polyurethane rubber, for example, or a flex layer consisting of any other thermoset elastomer.” Remarks p. 3, point D. This is not found persuasive. 
Ruff does indeed teach such flexible layer consisting of a thermoset elastomer. Ruff disclosure pertains to a “permanent print-surface coating 24” that can comprise a single material in a layer, or a composite material in a layer, or a laminate of two or more layers of the same or different materials [0030], that can be a free standing film (a layer) prepared from the coating composition, stretched in order to release mechanical stresses, and then glued or adhered to the upper surface of the print bed substrate (analogous to the claimed “binding layer”) [0057]. Said composite material of cross-linking polyurethane, and cycloaliphatic epoxy, and a mixture thereof, which are crosslinked using a hardener, a curing agent, or through application of heat or ultraviolet light [0033]. 
A PHOSITA would have recognized that cross-linking polyurethane is indeed a thermoset elastomer, as it is also evidenced by the NPL “Thermoset Elastomers,” by James E. Mark in the 2nd edition of Applied Plastics Engineering Handbook, Processing, Materials, and Applications, Plastics Design Library, 2017, Pages 109-125. Mark discloses in p. 109, para. 1, that elastomers are defined by their very large deform-ability with essentially complete recoverability. “In order for a material to exhibit this type of elasticity, three molecular requirements must be met: (1) the material must consist of polymeric chains, (2) the chains must have a high degree of flexibility and mobility, and (3) the chains must be joined into a net-work structure. The rubber-like elasticity required in order to obtain the elastomeric recoverability is obtained by joining together or “crosslinking” pairs of segments, approximately one out of a hundred, thereby preventing stretched polymer chains from irreversibly sliding by one another. These elastomers are frequently included in the category of “thermosets,” which are 
Furthermore, in p. 110, 2nd col., 1st para., “The most widely used elastomers are natural rubber [17], synthetic polyisoprene and butadiene rubbers, styrene–butadiene copolymers, ethylene-propylene rubber (specifically EPDM), butyl and halobutyl elastomers, polyurethanes, polysiloxanes, polychloroprenes, nitrile rubber, polyacrylic rub-bers, fluorocarbon elastomers, and thermoplastic elastomers.” Therefore, Ruff’s cross-linking polyutherane used for the flex layer 24 has been shown to be a thermoset elastomer, as required by the instant application independent claims, and as such rendering Applicant’s arguments moot. 
Therefore, Applicant's arguments have been fully considered but they are not persuasive.

As to Applicant’s argument that, “The rejection of claim 2 made on page 8 of the last action fails to establish a prima facie case of obviousness. Ruff does not teach a ratio of thickness between a flex layer and a binding layer, nor does it recognize such a parameter as a result-effective variable.” This is found not persuasive, as Ruff’s disclosure does indeed recognizes the parameters as result effective. 
Applicant is directed to the discussion of claim one in the previous Office Action, wherein the “binding layer” is equated to Ruff’s element 22 as follows: “a binding layer (“print bed substrate plate,” 22; [0069]) consisting of a flexible magnetic sheet, wherein the material of the flexible magnetic sheet is different from that of the thermoset elastomer of the flex layer; – Ruff’s [0064] discloses – inter alia, “The substrate (binding 
The gauge or thickness of a steel substrate typically has sufficient flexibility to allow the user to slightly bend the bed plate.” Therefore, from the above cited disclosures of Ruff, a PHOSITA would have understood that Ruff recognizes the thickness of the layers forming the printing surface, as result-effective variable, directly affecting, e.g., the flexibility of the printing surface to allow the user to slightly bend the printing surface – as taught by Ruff’s [0064]. 
Applicant's arguments have been fully considered but they are not persuasive. 

In response to applicant's argument that, “The rejection of claims 3 and 25 made on page 10 of the last action fails to establish a prima facie case of obviousness. Page 12 of the last action states, "the composition of a thermoset elastomer is a result-effective variable." 
Composition of a thermoset elastomer is not a variable or a parameter, and therefore, by definition, cannot be considered a result-effective variable,” and that “Billiet (EP-1620533-A) only teaches that neoprene is suitable as a self-adhesive. This does not explain why it would be suitable as the material of a flex layer of a printbed, especially with respect to the current claims, which specifically recite an adhesion layer that is distinct from the flex layer.” 

Therefore, Applicant arguments are found not to be persuasive. Applicant's arguments have been fully considered but they are not persuasive. 

As to Applicant’s argument that (Remarks p. 5), “The rejection of claims 4,6, 27, 29, and 32 on pages 13-16 of the last action fails to establish a prima facie case of obviousness… In fact, Elsey (US Publication 2020/0070408 Al) teaches away from the claimed ranges in paragraph 122, and additionally states, "the sheets are flexible but may not be particularly elastic."” The Examiner has considered Applicant’s arguments, but they are not persuasive. 
The explanation as to the reasoning for combining is establish in the discussion of the referred claims, as the prior art of record of Elsey discloses the claimed property 
Applicant's arguments have been fully considered but they are not persuasive 

Regarding Applicant’s argument that, “none of the references, alone or in combination teach, "a flex layer consisting of a thermoset elastomer" as recited by claim 1 (and therefore claims depending therefrom), and as similarly recited in independent claims 24 and 32 (and therefore claims depending therefrom).” 
Applicant is respectfully reminded that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in anyone or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP § 2145 (III). 
In this case, as presented in the above discussion pertaining to claim 1 and the Ruff reference, Ruff does indeed teaches a “thermoset elastomer flex layer.” 

Therefore, Applicant arguments have been fully considered and found unpersuasive. Therefore, the Finality of the rejections on the Final Office Action mailed 7/12/2021 is sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712